Citation Nr: 9911480	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-06 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than August 20, 
1997, for a grant of service connection and compensation for 
multiple disabilities. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to August 
1996.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  


FINDINGS OF FACT

1.  The veteran was separated from active service on 
August 8, 1996.  

2.  She filed a claim for VA disability compensation benefits 
on August 20, 1997.

3.  An effective date of August 20, 1997, was assigned for a 
grant of service connection and compensation for multiple 
disabilities.  


CONCLUSION OF LAW

An effective date earlier than August 20, 1997, for a grant 
of service connection and compensation for multiple 
disabilities is not warranted.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision in February 1998 granted service connection 
and compensation for multiple disabilities, effective 
August 20, 1997.  

Applicable regulations provide that the effective date of 
disability compensation benefits based on direct service 
connection shall be the day following separation from active 
service or the date entitlement arose, if the claim for 
benefits is received within one year after separation from 
service; otherwise, the effective date of such disability 
compensation benefits shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(ii)(B)(2) (1998).

In the veteran's case, it is not in dispute that:  She was 
separated from active service on August 8, 1996; and her 
original claim for VA benefits, on VA Form 21-526, Veteran's 
Application for Compensation or Pension, was filed at the RO 
on August 20, 1997, more than one year after her separation 
from service.  

In her substantive appeal, and in testimony at a personal 
hearing in May 1998, the veteran offered the following 
explanation for not filing her claim within one year from 
August 8, 1996:  At separation from service, she was pregnant 
and wanted to continue to receive medical care from the 
service department as a member of the Reserve forces; in late 
June, 1997, she was preparing to file a claim for VA benefits 
and went to a county Veterans Affairs office; she thought at 
that time that she needed to have her service medical 
records, which were with her Reserve unit; she asked the 
representative at the county office if she needed to file her 
claim "before my one year marker"; he said that, if this was 
going to be her original claim, she didn't need to worry 
about it; there was a delay in getting her service medical 
records, as the Reserve unit's medical records clerk was out 
of the office.

At the hearing in May 1998, the veteran's accredited 
representative indicated that he received her claim from the 
county office on August 20, 1997, and filed it at the RO on 
the same day.

The veteran does not contend, and there is no evidence to 
show, that the person she saw at the county Veterans Affairs 
office was a VA employee.  Her communications with him thus 
did not, the Board finds, constitute an informal claim.  See 
38 C.F.R. § 3.155 (1998).  Furthermore, there is no evidence 
that anyone acting on the veteran's behalf communicated with 
the RO concerning a claim for benefits prior to August 20, 
1998.  In this connection, the Board notes that the veteran 
executed VA Form 21-22, Appointment of Veteran's Service 
Organization as Claimant's Representative, on August 18, 
1997.  

The veteran has stated that she believes that she received 
misleading information from the person at the county office.  
If such were the case, the Board would understand her 
concern.  Nevertheless, the applicable regulation is clear 
and does not provide an exception which would cover the 
veteran's situation.  Entitlement to an earlier effective 
date is thus not established.  38 C.F.R. § 3.400.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


ORDER

Entitlement to an effective date earlier than August 20, 
1997, for a grant of service connection and compensation for 
multiple disabilities is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals





